Citation Nr: 1628940	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for bilateral pes planus.

4. Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to August 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional office (RO).  The Veteran's claims file is now in the jurisdiction of the Honolulu, Hawaii RO.  The Veteran had requested a Travel Board hearing; in a statement received in September 2011, he withdrew the request.  In November 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

[The psychiatric disability at issue has been addressed as limited to the diagnosis of depressive disorder.  As the record shows a tentative diagnosis of another psychiatric disability, and in light of the U.S. Court of Appeals for Veterans Claims guidelines in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is characterized, as stated on the preceding page, to reflect that the claim all psychiatric diagnoses shown.]

[The appeal had included an issue seeking service connection for a right shoulder disability.  An Agency of Original Jurisdiction (AOJ) decision granting service connection for such disability while the appeal was pending before the Board, resolving that matter.] 

The issue of service connection for a psychiatric disability is being REMANDED to the.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The Veteran's sinusitis was first manifested many years after service and is not shown to be related to his service or any event therein.

2. A left knee disability was not manifested in service, and the Veteran's current left knee quadriceps tendonitis is not shown to be related to his service.

3. Pes planus was noted on the Veteran's service enlistment examination and is not shown to have increased in severity (in either foot) during, or as a result of. his service.


CONCLUSIONS OF LAW

 1. Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
 
 2. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
 
 3. Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  A June 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised how disability ratings and effective dates of awards are assigned.  He has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA fee-basis examination in July 2008, and in accordance with the November 2015 Board remand, the RO arranged for addendum medical opinions in December 2015.  The Board finds the examinations and medical opinions offered to be adequate for rating purposes as they reflect familiarity with the factual record, and the opinions are accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease or injury that was incurred or aggravated in service and (3) a nexus between the current claimed disability and the disease or injury incurred or aggravated in service. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).



Sinusitis

The Veteran contends that his chronic sinusitis began in service and has persisted since.  His STRs note that in April 1999, he complained of constant headaches and a sore throat.  It was noted that his sinuses were negative.  On May 2000 service separation examination the Veteran's sinuses were noted to be normal.  He indicated that he was in good health, and that he did not have a history of sinusitis. 

On July 2008 VA fee-basis examination chronic right maxillary sinusitis was diagnosed; it was noted that the Veteran had recurrent sinus attacks twice a year with headache and nasal problems, and that X-rays showed mucosal thickening over the right dependent maxillary sinus.  The Veteran reported that his sinusitis had existed for 9 years, and was constant.  He also reported he had not received any treatment for, or diagnosis of, chronic sinusitis between his separation from service and the July 2008 examination. 

In a December 2015 addendum medical advisory opinion, the consulting VA provider opined that the Veteran's sinusitis was less likely than not incurred in or caused by an in-service injury, event or illness because his STRs show treatment for a single viral upper respiratory infection in April 1999 with no mention of acute or chronic sinusitis in his STRs or in VA records other than on July 2008 examination, which was 8 years after discharge.    

It is not in dispute that the Veteran has a current diagnosis of chronic sinusitis.  However, sinusitis was not diagnosed during service to include on separation from service, and when his sinuses were checked in conjunction with upper respiratory disorder therein, they were found to be normal.  

The first postservice notation of chronic sinusitis in the record is in the report of a July 2008 fee-basis examination, when the Veteran reported his sinusitis had existed for 9 years, such history would place onset (incurrence) of sinusitis in service.  However, the Veteran's STRs do not show a finding or diagnosis of, or treatment for, sinusitis in service, and he has acknowledged he did not receive a diagnosis of, or treatment for, sinusitis postservice prior to 2008, some eight years following his separation from service.   His account of onset of sinusitis is based on his own opinion regarding its etiology.  The diagnosis of sinusitis is a complex medical question that requires medical expertise (and diagnostic studies).  The Veteran's lay opinion that his sinusitis began in service is not competent evidence in this matter; he does not cite to supporting factual data, or to supporting medical opinion or literature.   See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  

The Board finds that the most probative competent evidence in the record regarding the etiology of the Veteran's sinusitis consists of the opinion of the December 2015 consulting VA provider.  It reflects familiarity with the record and includes adequate explanation of rationale (citing to the lack of a basis for linking the disability to service).  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

Accordingly the Board concludes that the preponderance of the evidence is against the claim of service connection for sinusitis, and that the appeal in the matter must be denied.

Left Knee Disability

The Veteran contends that he has a left knee disability that resulted from an injury in service. 

The Veteran's STRs document that in September 1998, he complained of left knee pain on the medial side of the patella of two and a half weeks duration after he was kicked in the left knee playing basketball.  Further follow-up is not reported. 

On May 2000 service separation examination, the Veteran's lower extremities were normal on clinical evaluation.  He indicated he was in good health and that he did not have a history of trick or locked knees. 

On July 2008 VA fee-basis examination distal quadriceps tendonitis of the left knee was diagnosed based on the Veteran's report of pain at the top of his left knee when squatting or climbing stairs, and X-rays showing spurring at the proximal patella insertion of the quadriceps tendon.  The Veteran reported that this condition had existed for 9 years, and was due to injury "from [his] military career."  

In a December 2015 addendum opinion, a consulting VA provider opined that the Veteran's left knee disability was less likely than not incurred in or caused by an in-service injury, event or illness because he was seen only once for his left knee in service in 1998, when patellofemoral syndrome was diagnosed, and there was no mention of a knee disability on separation examination.  Furthermore, the only other mention of a knee disability was on July 2008 examination, when quadriceps tendonitis was diagnosed.

The record shows the Veteran has a current left knee disability, quadriceps tendonitis.  The record also shows that early in service the Veteran sustained a left knee injury.  However, that injury is not shown to have been other than acute, resolving in service.  His STRs do not show follow-up treatment or ongoing complaints during the remaining nearly two years of service prior to his separation, and on service separation evaluation the lower extremities were normal and the Veteran did not endorse a history of knee problems.  To the extent that he may now be seeking to establish by his own recollections that he has had continuous problems with the left knee since the injury in service, those accounts are self-serving, and not credible.  They were not presented before he began seeking compensation, some eight years following his separation from service.  In that regard the Board also notes that the problem in service was noted as involving the medial side of the patella (described by the December 2015 consulting provider as patellofemoral syndrome),  a part of the knee separate and distinct from the currently diagnosed distal quadriceps tendonitis.  

In the absence of showing of chronic disability in service and continuity of complaints thereafter, whether or not a current left knee disability such as tendonitis may be related to an injury in service, diagnosed now as patellofemoral syndrome is a medical question that requires medical expertise.  See Jandreau, at 1377.  The Veteran is a layperson and lacks such expertise.  The only competent evidence in this matter in the record is the opinion by the December 2015 consulting VA provider, which is against the claim.  The provider cited to the anatomical differences between the current knee disability and the problem noted in service, the acute nature of the problem in service, and the absence of any clinical notation of left knee complaints during the intervening period the complaint noted in service and 2008.  The opinion reflects familiarity with the record, is accompanied by rationale that cites to supporting factual data, and is probative evidence in the matter.  Absent any competent (medical) evidence to the contrary it is persuasive.  As is noted above the Veteran is a layperson and his own opinion is the matter has no probative value.

Accordingly the Board concludes that the preponderance of the evidence is against the claim of service connection for a left knee disability, and that the appeal in the matter must be denied.

Bilateral Pes Planus

The record amply reflects, and it is not in dispute that the Veteran has bilateral pes planus.  However, as pes planus was noted on January 1998 service entrance examination and the presumption of soundness on induction does not apply, service connection for the disability on the basis that it was incurred in service is not available.  See 38 U.S.C.A. § 1111.  Accordingly to prevail in his claim, the Veteran must show that his pes planus was aggravated by service beyond its natural progression.  See 38 U.S.C.A. § 1156; 38 C.F.R. § 3.306.  Aggravation is shown by demonstrating that a disability increased in severity during service.  

On service entrance examination, the Veteran's pes planus was noted to be moderate and asymptomatic.  His STRs are silent for complaints, treatment, or diagnosis pertaining to pes planus or to his feet.  On May 2000 service separation examination the Veteran's feet were noted to be normal.  The Veteran endorsed that he was in good health, and indicated he did not have any medical history of foot trouble. 

On July 2008 VA fee-basis examination, bilateral flexible flat feet were diagnosed.  The Veteran reported that he had not received any treatment for, and did not have any functional impairment due to, such disability.  He indicated that his bilateral pes planus had existed for 9 years with constant pain that traveled up to his back.  He characterized the foot pain as squeezing, burning, aching, and cramping, with a pain level of 5 (on a scale of 1 to 10), and caused by physical activity or occurring spontaneously, and relieved with rest.  Both at rest and standing or walking he did not have weakness, stiffness, swilling, and fatigue.

In a December 2015 addendum opinion, a VA consulting provider opined that the Veteran's pes planus was not aggravated beyond its natural progression by an in-service event, injury or illness because "there is no evidence in the STRs at all to suggest a change in his foot condition during his time in military service, and his exit examination indicates specifically that his pes planus remained asymptomatic throughout service."  

As is noted above to establish service connection for a disability on the basis that it was aggravated in service, it must be shown that during (or as a result of) service there was an increase in underlying pathology/ function impairment of the disability.  The assessment is made by comparing the status of the disability prior to service with that shown in service and proximately thereafter.  The Veteran's pes planus was moderate and asymptomatic on service entrance examination, and is not mentioned again in the record until the July 2008 examination where he reported foot pain due to flat feet.  Furthermore, on service separation examination his feet were noted to be normal and he did not endorse a history of foot trouble.  

The probative evidence of record, outlined above, does not show any increase in the severity of the underlying pathology of the Veteran's pes planus or related symptoms during service.  Notably a lengthy postservice interval before a claimed disability is clinically documented (here some eight years) is of itself a factor weighting against a finding that the disability was aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (the Board may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor). 


The opinion by the December 2015 consulting VA provider that the Veteran's flat feet disability was less likely as not aggravated during his military service includes rationale that points to pertinent factual evidence, and is persuasive 

The Veteran's own statements indicating that his flat feet began or were aggravated during service have no probative value.  To the extent that he suggests onset in service, such assertion is contradicted by the notation of flat feet on service entrance, and cannot be found accurate.  To the extent that he argues that flat feet became worse during service, he does not point to any clinical data supporting such conclusion.  His allegation of aggravation during service based on his own observation is self-serving and lack probative value.  If the flat feet had indeed increased in severity during service (to any significant degree), logically he would have sought treatment and the worsening would have been noted/reported on service separation.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for pes planus.  Hence, the appeal in this matter must be denied.


ORDER

Service connection for sinusitis is denied.

Service connection for a left knee disability is denied.

Service connection for bilateral pes planus is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining issue of service connection for a psychiatric disorder.  The Veteran's record shows a possible diagnosis of PTSD which a June 2009 VA provider indicated was subject to revision as he became more familiar with the Veteran.  In a June 2009 VA mental health evaluation note, the Veteran reported a stressor event [a history of being harassed in service by his superiors because his performance was sub-par].  As he has a tentative diagnosis of PTSD attributed to an alleged stressor event in service and there is evidence that may be corroborative of the alleged stressor event, in that the Veteran was discharged from service pursuant to disciplinary proceedings, this matter presents medical questions that are not entirely resolved by the medical evidence currently in the record.  

There is no clear resolution of whether the Veteran has a diagnosis of PTSD, and no medical opinion regarding whether a stressor such as that alleged in the instant case is sufficient to support a diagnosis of PTSD.  These are medical questions that must be addressed by competent medical evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

Furthermore, the record shows that the Veteran was to be followed by VA for mental health treatment; records of any such treatment are outstanding.  A remand to secure all pertinent medical evidence that remains outstanding and obtain medial opinions that resolve the medical questions remaining is necessary. 

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of postservice evaluations and treatment he has received for psychiatric disability (records of which are not already associated with the record), to specifically include records from Peninsula Health Care, and to provide the releases necessary for VA to obtain the records of all such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the entire record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:   

a. Please identify (by diagnosis) each psychiatric disability entity found, including specifically indicating whether or not the Veteran has PTSD in accordance with DSM V.  [The rationale for the opinion should include a discussion of whether the Veteran's alleged stressors in service (i.e. allegations of harassment by superiors in in service) are of a nature and severity sufficient to support a diagnosis of PTSD].

b. If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support the diagnosis.

c.  If PTSD is not diagnosed, the examiner should identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service (was incurred or aggravated therein)?  If a diagnosed psychiatric disability entity is determined to be unrelated to the Veteran's service, please identify the etiology considered more likely.
3. The AOJ should then review the entire record and readjudicate the claim of service connection for a psychiatric disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


